UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian Street, Suite 300 Indianapolis, IN 46208 (Address of principal executive offices)(Zip code) Robert W. Silva Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:9/30 Date of reporting period:03/31/12 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. April 17, 2012 Dear Shareholders, In the first three months of 2012, the S&P500 Index, including dividends, appreciated a strong 12.6%.After a year of unsettling headlines highlighting a myriad of economic and political events, the news became less of a headwind for investors.This reduction of surface tension and consequent sentiment improvement, together with record warm temperatures and an economy that is moderately expanding, clearly buoyed equities in the first quarter. Stretching back to its early October 2011 low, the market increased 32% in the nearly half year through 3/31/12 with barely a hiccup and moved to a mere 10% short of its last peak reached in the fall of 2007.Investors increased their appetite for risk following the lead of previously cautious market pundits, many who now judge a repeat of the 2008-2009 collapse to be unlikely. The Fund’s past performance does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1–800–470–1029. As disclosed in the Fund’s prospectus dated January 30, 2012, the gross expense ratio of the APPLX is 1.70%, and the net expense ratio after contractual fee waivers is 1.35%. The advisor has contracted with the Fund to maintain a 1.24% expense ratio (excluding indirect expenses) for APPLX through February 28, 2013. Appleseed Fund’s inception date was December 8, 2006. April 17, 2012 While not matching the torrid pace of the market, Appleseed Fund also experienced a strong first quarter, generating a total return of 9.53%.HanesBrands, Weyerhaeuser, John B. Sanfilippo, and Shimano were the most significant contributors to the Fund’s strong performance in Q1, with each generating an IRR during the quarter of more than 20%.John B. Sanfilippo was Appleseed’s worst performing investment in 2011, but so far in 2012 it has been our best performing stock.Despite the stock’s recent rise, we have not sold a share of stock, as we believe the company still remains significantly undervalued. The only holdings in the Appleseed Fund which declined during Q1 were Willis Group, Western Union, and Albany Molecular Research, and their declines were slight.Importantly, their declines were not due to impairments of intrinsic value, in our view, and we increased our position during the quarter of both Willis Group and Western Union.Another detractor to the Fund’s strong performance was the Fund’s double-digit cash position.While it is wonderful to own cash when the market is declining, cash can become a serious performance drag during periods such as the past two quarters when the market was surging.Despite the negative real return that cash generates today, cash provides us with liquidity we can deploy when stocks are on sale. As we have mentioned many times in previous Appleseed letters, our goal is not to beat the market (which we define as the S&P 500 Index) every quarter, but to execute an investment strategy that outperforms the S&P 500 Index over the long term.We continue to meet our long-term goal, having outperformed the S&P 500 Index since the Fund’s inception by almost five percentage points per year on average.Today our investment approach remains the same; we look to invest in high quality companies where our own estimate of intrinsic value is at least 50% higher than the current stock price. Activist Central Banks Notwithstanding the recent strength of the market, our view is that, although the market’s storm clouds may have passed, they are still on the horizon and a wind shift could easily bring them back.Put simply, while the financial markets and the economy seemingly are in recovery mode, we remain cautious and defensively positioned.Let us explain our reasoning. That the markets and the economy appear to be on the mend, investors can give thanks to the willingness and ability of the world’s central banks to prop them up with cheap and easy money.The scale of these money printing efforts speaks to the world we live in today.And it continues. www.appleseedfund.com(800) 470-1029 Recently, the Federal Reserve Board announced its intention to maintain interest rates at near zero until 2014.If the Fed remains true to its word, by the end of 2014 that will be six consecutive years of near-zero interest rates.In real terms (adjusted for inflation), interest rates remain negative as central banks do backbends to push investors into taking more risk with their investments. In Europe, the European Central Bank (ECB), with the aid of nearly $1trillion of newly created lending capacity, bailed out Greece (yet again) and seemingly pulled Italy and Spain back from the edge of the sovereign debt crisis.This allowed interim calm to return to the financial markets, although the situation in all three countries remains dire.What the ECB has planned for Portugal, which has already received one bail-out and whose finances are still viewed as precarious, has not yet been determined.Moreover, the challenges for Italy and Spain are also daunting.These 3rd and 4th largest members, respectively, of the ECB have sizeable budget deficit and debt financing issues facing them, which, while perhaps not problematic near-term, nonetheless, need to be addressed. Not to belabor a point we have made a number of times before, but it goes to our core as prudent, risk-averse investorsthe cure for the problem of too much debt is not to add more debt.The cure is to liquidate and/or restructure excessive debt.While more debt might be positive in its short-term impact and positive for over-leveraged banks that are increasingly dependent on government bailouts, added debt and the related money printing that necessarily goes along with it creates considerable long-term economic imbalances and distortions as it erodes currency values, encourages financial speculation, and reduces living standards. Wide-Eyed Realism At Appleseed Fund, we work hard to separate the logical from the illogical, minimize the impact of emotion, and get to the truth or reality of the issues being addressed; that is not always easy and sometimes it is not possible.Much of the available information is distorted by an unholy trinity of conflicted institutions that include politicians, too-big-to-fail banks, and the mainstream media. A significant proportion of what we do is related to the study of history—the history of companies, industries, the economy, the financial markets, etc.We do this individually and collectively as part of our process of creating and executing investment strategies.Most of the time, we learn a great deal from the past that is a helpful guide to the future.As Winston Churchill said, “The farther back you can look the farther forward you are likely to see.” One important history lesson we have learned in the past several years is the need to be unusually skeptical of the efficacy of the ongoing manipulations of central banks.Their public pronouncements to the contrary, we continue to believe the efforts of the world’s central bankers will have negative repercussions.In the last fifteen years, we have seen the tech bubble form and then burst, and we have seen the housing bubble form and then burst, both due in large part to the Federal Reserve’s interest rate policies.Artificially low interest rates distort economic activity; amongst other things, they force retirees to cut back on their spending, they push students into unsustainably large loans, and they raise the prices of groceries. Our focus remains “Do no harm” while seeking opportunities to grow the real value of Appleseed’s capital in the face of money printing.It is very much in our DNA to dwell on the downside risks associated with our investment strategies.While we have reiterated ad nauseam the dangers associated with too much debt in the system (and policymakers’ responses to it), we feel we would be remiss if we did not briefly summarize our view of the market risks at hand. · Inflation/Deflation Risk:We continue to see bifurcated risks to the system.On the one hand, the enormous indebtedness of European banks and U.S. consumers remains highly deflationary.We saw a significant wave of deflation hit the markets during the 2008-2009 credit crisis.Left unchecked, we would have seen a flood of bankruptcies and debt restructurings, paving the way for an eventual recovery.Because private and public debts remain unsustainably high, the risk of deflation remains with us today. www.appleseedfund.com(800) 470-1029 To combat these deflationary forces, central bankers are printing money to bail out banks and sovereign governments with artificially low interest rates.In doing so, the expectation is that the world will eventually inflate its way out of its monumental indebtedness.With inflation, creditors will be repaid eventually with cheaper currency.While the overall consumer price index (CPI) index has thus far been relatively contained, thanks in large part to the still-soft real estate market, the food and energy components of the CPI have increased 3.3% and 4.6%, respectively during the past 12 months. · Recession Risk:Despite extraordinary fiscal and central bank stimulus to the economy, the risk of economic recession is not insignificant.Stock prices have been increasing due in no small part to central bank monetary policy; equities have become the default option for investors unwilling to tolerate near-zero interest rates.It is not because the economy has found solid footing.We are encouraged by the fact that employment has increased and unemployment is down; yet, we remind ourselves that a large part of the reduced unemployment rate is due to a lower labor force participation rate in recent years.The labor participation rate has decreased from 66.2% in early 2007 to 63.8% last month primarily reflecting discouraged workers having dropped out of the labor force.Had the participation rate remained fairly constant, the present unemployment rate would be substantially higher than the 8.2% being reported. · Oil Shock Risk:Despite a plethora of encouraging renewable energy developments, the continued overdependence of the world’s economy on readily available oil supplies cannot be underestimated.Energy security for importers of energy is declining, which is why the United States has two aircraft carriers deployed in the Persian Gulf, and it is why Argentina recently decided to nationalize the oil company YPF. In recent months, geopolitical tension between the United States and Iran has intensified. In an already tight oil market, the imposition of financial and economic sanctions on Iran by the West (with more to come) has resulted in a reduction of crude oil supplies coming to market from Iran.Since last fall, crude oil prices have risen by 25%, much of it due to the fear that future oil supplies could further contract.Until our transportation system becomes more fuel efficient, a sudden curtailment of supplies with a corresponding oil price shock would likely result in a crippling business recession. · Looming Fiscal Austerity:The U.S. economy faces two major fiscal drags beginning January1,2013.First, a number of different tax increases will all hit on that date.The so-called Bush tax cuts will expire.Taxes will rise substantially on dividends, capital gains, and personal income.The 2% temporary payroll tax cut ends and unemployment benefits will be reduced as well.Second, spending cuts agreed to last year by Congress and the Obama Administration of $120billion (annually) automatically kick in beginning on January 1.What all this adds up to is a sizeable drain on the economy; the combined tax hike/spending cut impact could be as much as 3.5% of GDP, well over $500billion.These two fiscal drags may not come to pass if legislation is passed; however, given the distraction of the election in the fall and the short (lame duck) legislative session that follows, the fiscal outlook is far from certain. · Peak Profit Margins:Corporate profit margins are now above 10%, substantially higher than their seven-decade average of about 6% (7% since the 1990s).Past periods of exceptionally high margins have triggered increased competition while margins too low have resulted in businesses retrenching and bankruptcies—i.e., profit margins sooner or later mean revert.We expect that rising labor, energy, and other operating costs, coupled with an inability to pass these inflationary pressures on to consumers in a slowly growing economy, will eventually result in profit margin pressures. What all this adds up to is a macro-environment whose fundamental underpinnings are not especially strong.The best description of the situation is that we are in a “stagflating economy” (no real growth, accompanied by higher prices) supported by an increasingly fragile financial and monetary system. Recent Portfolio Changes In the past several months, we have added four stocks to Appleseed Fund that we feel could generate attractive risk-adjusted returns, and we have sold two stocks: New Positions Sold Positions Tesco Weyerhaeuser Aon Annaly Capital Management Nexen Sykes Enterprises www.appleseedfund.com (800) 470-1029 Appleseed’s newest (and largest individual) position is Tesco (TSCO-UK), a supermarket chain headquartered in the UK but conducting business in 12 countries.Its structural advantages stem from its sizeable buying power, distribution and scale economies, customer usage database, and real estate bank, all of which translate into the highest sales/square foot, highest profitability, and highest returns on capital versus its peers in the UK where its market share hovers around 30%.Most importantly, the UK grocery sector is trading at its lowest valuation in the past two decades.Tesco’s stock is the cheapest in the group and pays its owners a dividend of nearly 5% at current prices. We have also acquired a meaningful position in AON (AON), the world’s largest insurance brokerage and one of the largest human resources consulting firms.Including the Fund’s already existing position in Willis Group, Appleseed now owns the shares of two insurance brokers.These businesses have attractive margins, low capital requirements, strong barriers to entry, sticky client relationships and good growth prospects.With a 10%+ free cash flow yield, Aon’s stock is trading well below our estimate of its intrinsic value. We purchased our initial position in Weyerhaeuser (WY) less than six months ago, but we sold our entire position this quarter because the company’s stock price increased and surpassed our intrinsic value estimate.Optimism that the housing recovery has finally arrived increased greatly in recent months, due in no small part to the warm Spring that many regions of the United States experienced.We suspect that the sudden increase in Mr. Market’s optimism was somewhat premature, but we were happy to sell him Appleseed’s Weyerhaeuser shares at what we believe is full value. It is also worth mentioning that we initiated a new position in Shimano (7309-JP) in December 2011.Headquartered in Japan, Shimano’s bicycle component business is global in nature with 88% of sales generated outside Japan. Shimano has a number of attractive investment characteristics – namely, a well-recognized global brand, dominant market share in growing categories, a robust balance sheet, a top-notch engineering squad, clearly defined target markets, and a strong management team. Also, as gasoline becomes more expensive, we expect bicycles to gain wallet share among consumers, to Shimano’s benefit. Before closing, we want to thank you for your confidence in our efforts on your behalf and will endeavor to earn it in the years ahead.Should you have any questions about the contents of this letter or anything relating to our management of Appleseed Fund, please do not hesitate to reach out to us. Sincerely, Ronald Strauss, CFAWilliam Pekin, CFAAdam Strauss, CFA Richard Singer, CFAJoshua Strauss, CFA www.appleseedfund.com (800) 470-1029 The Fund's past performance does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-470-1029. At the end of the Fund’s reporting period on March 31, 2012, Tesco (TSCO-UK) represented 7.0%, Willis Group (WSH) represented 3.8%, John B. Sanfilippo (JBSS) represented 3.6%, HanesBrands (HBI) represented 3.5%, Nexen (NXY) represented 2.1%, Weyerhaeuser (WY) represented 0.0%, Annaly Capital Management represented 0.0% (NLY), Sykes Enterprises (SYKE) represented 0.3%, Albany Molecular Research (AMRI) represented 1.7%, Shimano (7309-JP) represented 4.0%, Aon represented 3.8%, and Western Union (WU) represented 3.7% of the portfolio, respectively. The S&P 500 Index is a widely recognized unmanaged index of equity prices and are representative of a broader market and range of securities than is found in the Fund’s portfolio. The Index returns do not reflect the deduction of expenses, which have been deducted from the Fund’s returns. The Index return assumes reinvestment of all distributions and does not reflect the deduction of taxes and fees. Individuals cannot invest directly in the Index, however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing. The Fund's prospectus contains this and other information about the Fund, and should be read carefully before investing. You may obtain a current copy of the Fund's prospectus by calling 1-800-470-1029. Distributed by Unified Financial Securities, Inc., 2960 North Meridian Street, Suite 300, Indianapolis, IN 46208 (Member FINRA). www.appleseedfund.com (800) 470-1029 Investment Results - (Unaudited) The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-470-1029. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The Investor Class commenced operations on December 8, 2006.The Institutional class commenced operations on January 31, 2011. *** The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.The Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.Individuals cannot invest directly in this Index; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. www.appleseedfund.com (800) 470-1029 Investments Results – continued (Unaudited) The chart above assumes an initial investment of $10,000 made on December 8, 2006 for the Investor Class and held through March 31, 2012. The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.Individuals cannot invest directly in the Index; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance of the Fund may be lower or higher than the performance quoted.For more information on the Fund, and to obtain performance data current to the most recent month end or to request a prospectus, please call 1-800-470-1029.The Fund’s investment objectives, risks, charges and expenses should be considered carefully before investing.The prospectus contains this and other important information about the investment company and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. www.appleseedfund.com (800) 470-1029 Investments Results – continued (Unaudited) The chart above assumes an initial investment of $10,000 made on January 31, 2011 for the Institutional Class (commencement of Fund operations) and held through March 31, 2012. The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.Individuals cannot invest directly in the Index; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance of the Fund may be lower or higher than the performance quoted.For more information on the Fund, and to obtain performance data current to the most recent month end or to request a prospectus, please call 1-800-470-1029.The Fund’s investment objectives, risks, charges and expenses should be considered carefully before investing.The prospectus contains this and other important information about the investment company and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. Fund Holdings – (Unaudited) 1As a percentage of net assets. The Appleseed Fund invests primarily in a portfolio of equity securities of companies that are undervalued in the opinion of the Fund’s Adviser, Pekin Singer Strauss Asset Management.The investment objective of the Appleseed Fund is long-term capital appreciation. Availability of Portfolio Schedule – (Unaudited) The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available at the SEC’s website at www.sec.gov.The Fund’s Forms N-Q may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund’s Expenses – (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs (such as short-term redemption fees); and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for six months from October 1, 2011 to March 31, 2012. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During The Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Expenses shown are meant to highlight your ongoing costs only and do not reflect any transactional costs such as the redemption fee imposed on short-term redemptions.The second line of the table below is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds.If incurred, the short-term redemption fee imposed by the Fund would increase your expenses. Appleseed Fund - Investor Class Beginning Account Value October 1, 2011 Ending Account Value March 31, 2012 Expenses Paid During the Period October 1, 2011 – March 31, 2012* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are equal to the Investor Class annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Appleseed Fund - Institutional Class Beginning Account Value October 1, 2011 Ending Account Value March 31, 2012 Expenses Paid During the Period October 1, 2011 – March 31, 2012* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are equal to the Institutional Class annualized expense ratio of 0.99%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Appleseed Fund Schedule of Investments March 31, 2012 (Unaudited) Common Stocks - 73.07% Shares Fair Value Business Services - 1.42% Staples, Inc. $ Consumer Discretionary - 7.47% Hanesbrands, Inc. (a) Shimano, Inc. (b) Consumer Staples - 16.84% Avon Products, Inc. Dr. Ci:Labo Co., Ltd. (b) Female Health Company / The John B. Sanfilippo & Son, Inc. (a) Tesco, plc Energy - 7.90% Nabors Industries, Ltd. (a) Nexen, Inc. Noble Corp. (a) Financials - 11.33% Aon Corp. Western Union Co. Willis Group Holdings PLC Health Care Services - 3.47% Albany Molecular Research, Inc. (a) PDI, Inc. (a) Industrials - 4.20% Mabuchi Motor Co., Ltd. (b) Sykes Enterprises, Inc. (a) Materials - 5.20% Sealed Air Corp. Pharmaceuticals - 6.34% Johnson & Johnson Novartis AG (c) Real Estate - 2.33% Pico Holdings, Inc. (a) Technology - 2.34% Rohm Company, Ltd. (b) Telecommunication Services - 4.23% SK Telecom Co., Ltd. (c) TOTAL COMMON STOCKS (Cost $162,335,516) See accompanying notes which are an integral part of these financial statements. Appleseed Fund Schedule of Investments - continued March 31, 2012 (Unaudited) Gold Trusts - 16.82% Shares Fair Value Central Gold Trust (a) (e) (f) $ ETFS Gold Trust (a) (d) iShares Gold Trust (a) (d) SPDR Gold Trust (a) (d) Sprott Physical Gold Trust (a) (e) (f) TOTAL GOLD TRUSTS (Cost $32,598,816) Principal Certificates of Deposit - 1.08% Amount Pacific Coast Bank, 0.20%, 04/12/2012 $ Pacific Coast Bank, 0.17%, 06/07/2012 Pacific Coast Bank, 0.17%, 06/27/2012 Self-Help Federal Credit Union, 0.75%, 05/29/2012 Self-Help Federal Credit Union, 0.75%, 05/29/2012 University Bank, 0.095%, 04/05/2012 TOTAL CERTIFICATES OF DEPOSIT (Cost $2,503,754) Money Market Securities - 10.43% Shares Federated Government Obligations Fund - Institutional Shares, 0.01% (g) TOTAL MONEY MARKET SECURITIES (Cost $24,116,545) TOTAL INVESTMENTS (Cost $221,554,631) - 101.40% $ Liabilities in excess of other assets - (1.40%) ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing (b) Japanese Security (c) American Depositary Receipt (d) Exchange-Traded Fund (e) Closed-End Mutual Fund (f) Passive Foreign Investment Company (g) Variable rate security; the money market rate shown represents the rate at March 31, 2012. See accompanying notes which are an integral part of these financial statements. Appleseed Fund Futures Contracts March 31, 2012 (Unaudited) Number of Underlying Face Unrealized (Short) Amount at Appreciation Short Futures Contracts Contracts Fair Value (Depreciation) BP Currency Futures Contract June 2012 ) $ ) $ ) Euro Currency Futures Contract June 2012 ) ) ) Japanese Yen Currency Futures Contract June 2012 ) ) Total Short Futures Contracts $ ) See accompanying notes which are an integral part of these financial statements. Appleseed Fund Statement of Assets and Liabilities March 31, 2012 (Unaudited) Assets Investments in securities, at fair value (Cost $221,554,631) $ Cash held at broker (a) Receivable for investments sold Receivable for fund shares purchased Dividends receivable Prepaid expenses Interest receivable Total assets Liabilities Payable to Adviser (b) Payable for investments purchased Payable for fund shares redeemed Payable for Administration Plan fees, Investor Class (b) Payable to administrator, fund accountant, and transfer agent (b) Payable to custodian (b) Payable to trustees and officers 98 Payable for net variation margin on futures contracts Other accrued expenses Total liabilities Net Assets $ Net Assets consist of: Paid in capital $ Accumulated undistributed net investment income (loss) ) Accumulated undistributed net realized gain (loss) from investment transactions Net unrealized appreciation (depreciation) on: Investment securities Futures contracts ) Foreign currency translation ) Net Assets $ Net Assets: Investor Class $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share ($12.87 * 98%) (c) $ Net Assets: Institutional Class $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share ($12.88 * 98%) (c) $ (a) Cash used as collateral for futures contract transactions. (b) See Note 5 in the Notes to the Financial Statements (c) The Fund charges a 2.00% redemption fee on shares redeemed within 90 calendar days of purchase. Shares are redeemed at the Net Asset Value if held longer than 90 calendar days. See accompanying notes which are an integral part of these financial statements. Appleseed Fund Statement of Operations For the six months ended March 31, 2012 (Unaudited) Investment Income Dividend income (net of withholding tax $79,728) $ Interest income Total Income Expenses Investment Adviser fee (a) Administration plan fee, Investor Class (a) Administration expenses (a) Transfer agent expenses (a) Legal expenses Fund accounting expenses (a) Registration expenses Custodian expenses (a) Printing expenses Auditing expenses Trustee expenses CCO expenses Miscellaneous expenses 24f-2 expenses ) Insurance expenses Pricing expenses Total Expenses Less: Fees waived & expenses reimbursed by Adviser (a) ) Net operating expenses Net Investment Income Realized & Unrealized Gain (Loss) on Investments Net realized gain (loss) on: Investment securities Foreign currency translations ) Futures contracts Change in unrealized appreciation (depreciation) on: Investment securities Foreign currency translations ) Futures contracts ) Net realized and unrealized gain (loss) on investment securities foreign currency translations, & futures contracts Net increase (decrease) in net assets resulting from operations $ (a)See Note 5 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. Appleseed Fund Statements of Changes In Net Assets Six Months Ended March 31, 2012 Year Ended (Unaudited) September 30, 2011 Operations Net investment income (loss) $ $ Distributions of Long-term capital gains received from underlying investments - Net realized gain (loss) on investment securities, foreign currency translations, & futures contracts Change in unrealized appreciation (depreciation) on investment securities ) Net increase (decrease) in net assets resulting from operations ) Distributions From net investment income, Investor Class ) ) From net realized gains, Investor Class ) ) From net investment income, Institutional Class ) - From net realized gains, Institutional Class ) - Total distributions ) ) Capital Share Transactions - Investor Class Proceeds from Fund shares sold Proceeds from redemption fees collected (a) Reinvestment of distributions Amount paid for Fund shares redeemed ) ) Net increase (decrease) in net assets resulting from Investor Class capital share transactions Capital Share Transactions - Institutional Class Proceeds from Fund shares sold (b) Proceeds from redemption fees collected (a) (b) Reinvestment of distributions - (b) Amount paid for Fund shares redeemed ) ) (b) Net increase (decrease) in net assets resulting from Institutional capital share transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment (loss) included in net assets at end of period $ ) $ ) Capital Share Transactions - Investor Class Shares sold Shares issued in reinvestment of distributions Shares repurchased ) ) Net increase (decrease) in Investor Class shares outstanding Capital Share Transactions - Institutional Class Shares sold (b) Shares issued in reinvestment of distributions - (b) Shares repurchased ) ) (b) Net increase (decrease) in Institutional Class shares outstanding (a)The Fund charges a 2% redemption fee on shares redeemed within 90 calendars days of purchase. Shares are redeemed at the Net Asset Value if held longer than 90 calendar days. (b)For the period January 31, 2011 (Commencement of the Institutional Class) through September 30, 2011. See accompanying notes which are an integral part of these financial statements. Appleseed Fund - Investor Class Financial Highlights (For a share outstanding during each period) For the Six Months Ended March 31, 2012 (Unuadited) Year ended September30, 2011 Year ended September30, 2010 Period ended September30, 2009 (a) Year ended November30, 2008 Period ended November 30, 2007 (b) Selected Per Share Data: Net asset value, beginning of period Income from investment operations: Net investment income (loss) (c) (c) (c) (c) Net realized and unrealized gain (loss) on investments (n) Total from investment operations Less distributions to shareholders: From net investment income From net realized gain - - (d) - Total distributions Paid in capital from redemption fees - (e) - (e) - (e) - (e) Net asset value, end of period Total Return (f) 11.13% (g) 0.74% 9.03% 55.95% (g) (23.07)% (1.33)% (g) Ratios and Supplemental Data: Net assets, end of period (000) Ratio of net expenses to average net assets (l) 1.24% (h) 1.24% (m) 1.24% 1.17%(h) (k) 0.90% 0.90% (h) Ratio of net expenses to average net assets before reimbursement & federal income taxes (l) 1.49% (h) 1.48% 1.32% 2.02% (h) 3.09% 3.52%(h) (i) Ratio of net investment income (loss) to average net assets (l) 0.16% (h) 0.25% 0.54% 0.87% (h) 2.40% 1.40% (h) Ratio of net investment income (loss) to average net assets before reimbursement & federal income taxes (l) -0.09% (h) 0.01% 0.46% 0.02% (h) 0.21% (1.22)%(h) (j) Portfolio turnover rate 39.23% (g) 68.05% 61.48% 40.54% (g) 127.63% 27.07% (g) (a)The Fund's Board of Trustees elected to change its fiscal year end from November 30 to September 30. The information presented is from December 1, 2008 through September 30, 2009. (b)For the period December 8, 2006 (the date the Fund commenced operations) through November 30, 2007. (c)Net investment income per share is based on average shares outstanding during the period. (d)Net realized gain distributed amounted to less than $0.005 per share. (e)Redemption fees resulted in less than $0.005 per share. (f)Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (g)Not annualized. (h)Annualized. (i)The expense ratio before reimbursements includes income taxes of .09% which was voluntarily reimbursed by the Adviser and Fund Administrator. (j)The net investment income (loss) ratio includes income tax expense of (.09)% which was voluntarily reimbursed by the Adviser and Fund Administrator. (k)Effective April 1, 2009, the Adviser has contractually agreed to cap the Fund's expenses at 1.24%.Prior to April 1, 2009, the Fund's expense cap was 0.90%. (l)These ratios exclude the impact of expenses of the underlying security holdings as represented in the Schedule of Investments. (m) Effective January 28, 2011, the Adviser has contractually agreed to cap the Fund's expenses at 0.99% excluding fees paid pursuant to an Administrative Services Plan.Prior to January 28, 2011, the Fund's expense cap was 1.24%.Also effective January 28, 2011, the Fund adopted an Administrative Services Plan with respect to Investor Class shares, pursuant to which the Fund pays an annual fee equal to 0.25% of the average daily net assets of the Investor Class shares. (n)Realized and unrealized gains and losses per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share in the period.It does not agree to the aggregate gains and losses in the Statement of Operations due to the fluctuation in share transactions. See accompanying notes which are an integral part of these financial statements. Appleseed Fund - Institutional Class Financial Highlights (For a share outstanding during each period) For the Six Months Ended For the March 31, 2012 Period Ended (Unaudited) September 30, 2011 (a) Selected Per Share Data Net asset value, beginning of period $ $ Income from investment operations: Net investment income (c) (c) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions to shareholders: From net investment income ) - From net realized gain ) - Total distributions ) - Paid in capital from redemption fees - (g) Net asset value, end of period $ $ Total Return (b) % (d) )% (d) Ratios and Supplemental Data Net assets, end of period (000) $ $ Ratio of expenses to average net assets (f) % (e) % (e) Ratio of expenses to average net assets before waiver and reimbursement (f) % (e) % (e) Ratio of net investment income (loss) to average net assets (f) % (e) % (e) Ratio of net investment income (loss) to average net assets before waiver and reimbursement (f) % (e) % (e) Portfolio turnover rate % (d) % (d) (a)For the period January 31, 2011 (commencement of operations) through September 30, 2011. (b)Total return in the above table represents the rate that the investor would have earned on an investment in the Fund, assuming reinvestment of dividends. (c)Net investment income per share is based on average shares outstanding during the period. (d)Not annualized. (e)Annualized. (f)These ratios exclude the impact of expenses of the underlying security holdings as represented in the Schedule of Investments. (g)Redemption fees resulted in less than $0.005 per share. See accompanying notes which are an integral part of these financial statements. Appleseed Fund Notes to the Financial Statements March 31, 2012 (Unaudited) NOTE 1.ORGANIZATION The Appleseed Fund (the “Fund”) was organized as a non-diversified series of the Unified Series Trust (the “Trust”) on September 11, 2006. The Trust is an open-end investment company established under the laws of Ohio by an Agreement and Declaration of Trust dated October 17, 2002 (the “Trust Agreement”). The Trust Agreement permits the Board of Trustees of the Trust (the “Board”) to issue an unlimited number of shares of beneficial interest of separate series. The Fund is one of a series of funds currently authorized by the Board.The Fund’s investment Adviser is Pekin Singer Strauss Asset Management, Inc. (the “Adviser”).The investment objective of the Fund is to provide long-term capital appreciation. The Fund currently offers two classes of shares, Investor Class and Institutional Class.Investor shares were first offered to the public on December 8, 2006; and Institutional shares were first offered to the public on January 31, 2011.Each share represents an equal proportionate interest in the assets and liabilities belonging to the Fund and is entitled to such dividends and distributions out of income belonging to the Fund as are declared by the Board.The primary difference between the two classes is attributable to the administrative service fee arrangements for the Investor Class.On matters that affect the Fund as a whole, each class has the same voting and other rights and preferences as any other class.On matters that affect only one class, only shareholders of that class may vote.Each class votes separately on matters affecting only that class, or on matters expressly required to be voted on separately by state or federal law.Shares of each class of a series have the same voting and other rights and preferences as the other classes and series of the Trust for matters that affect the Trust as a whole.The Fund may offer additional classes of shares in the future. Non-Diversification Risk– The Fund is non-diversified, which means it may invest a greater percentage of its assets in a fewer number of stocks as compared to other mutual funds that are more broadly diversified.As a result, the Fund’s share price may be more volatile than the share price of some other mutual funds, and the poor performance of an individual stock in the Fund’s portfolio may have a significant negative impact on the Fund’s performance. NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Securities Valuation – All investments in securities are recorded at their estimated fair value as described in Note 3. Foreign Currency Translation - Amounts denominated in or expected to settle in foreign currencies are translated into U.S. dollars based on exchange rates on the following basis: a) the fair values of investment securities and other assets and liabilities are translated at the closing rate of exchange each day and b) purchases and sales of investment securities and income and expenses are translated at the rate of exchange prevailing on the respective dates of such transactions. The Fund isolates the portion of the results of operations from changes in foreign exchange rates on investments from those resulting from changes in market prices of securities held.Such fluctuations are included with the net realized and unrealized gains and losses from foreign currency transactions. Reported net realized foreign currency transaction gains or losses arise from 1) sales of foreign currencies, 2) currency gains or losses realized between the trade and settlement dates on securities transactions, and 3) the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books, and the U.S. dollar equivalent to the amounts actually received or paid.Reported net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities, other than investments, resulting from changes in exchange rates. Federal Income Taxes – The Fund makes no provision for federal income or excise tax. The Fund intends to qualify each year as a “regulated investment company” (“RIC”) under subchapter M of the Internal Revenue Code of 1986, as amended, by complying with the requirements applicable to RICs and by distributing substantially all of its taxable income. The Fund also intends to distribute sufficient net investment income and net capital gains, if any, so that it will not be subject to excise tax on undistributed income and gains.If the required amount of net investment income or gains is not distributed, the Fund could incur a tax expense. Appleseed Fund Notes to the Financial Statements March 31, 2012 (Unaudited) NOTE 2. SIGNIFICANT ACCOUNTING POLICIES - continued As of and during the six months ended March 31, 2012, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations.During the year, the Fund did not incur any interest or penalties.The Fund is not subject to examination by U.S. federal tax authorities for tax years prior to 2008. Expenses – Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or other appropriate basis (as determined by the Board).Income, realized gains and losses, unrealized appreciation and depreciation, and Fund-wide expenses not allocated to a particular class shall be allocated to each class based on the net assets of that class in relation to the net assets of the entire Fund. Security Transactions and Related Income - The Fund follows industry practice and records security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Dividend income from Real Estate Investment Trusts (REITS) and distributions from Limited Partnerships are recognized on the ex-date.The calendar year end classification of distributions received from REITS during the fiscal year are reported subsequent to year end; accordingly, the Fund estimates the character of REIT distributions based on the most recent information available.Income or loss from Limited Partnerships is reclassified in the components of net assets upon receipt of K-1’s.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Redemption Fees – The Fund charges a 2.00% redemption fee for shares redeemed with 90 days.These fees are deducted from the redemption proceeds otherwise payable to the shareholder.The Fund will retain the fee charged as an increase in paid-in capital and such fees become part of the Fund’s daily NAV calculation. Dividends and Distributions – The Fund intends to distribute substantially all of its net investment income as dividends to its shareholders on at least an annual basis. The Fund intends to distribute its net realized long-term capital gains and its net realized short-term capital gains at least once a year. Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expenses or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, they are reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset value per share of the Fund. NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS Fair value is defined as the price that a fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Generally Accepted Accounting Principles in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Appleseed Fund Notes to the Financial Statements March 31, 2012 (Unaudited) NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS - continued Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as a pricing model and/or the risk inherent in the inputs to the valuation technique).Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, exchange-traded funds, gold trusts, and closed-end funds are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price. When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security.Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or the market is considered inactive.When this happens, the security will be classified as a Level 2 security.When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board.These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the fund.These securities will be categorized as Level 1 securities. Appleseed Fund Notes to the Financial Statements March 31, 2012 (Unaudited) NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS – continued Fixed income securities, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), including certificates of deposit, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. Futures contracts that the Fund invests in are valued at the settlement price established each day by the board of trade or exchange on which they are traded and when the market is considered active will generally be categorized as Level 1 securities. In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Adviser is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Funds invest in may default or otherwise cease to have market quotations readily available. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2012: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
